Plaintiff in error was convicted at the April, 1911, term of the county court of Wagoner county, on a charge of maintaining a place for the sale of intoxicating liquors, and her punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days. The Attorney General has filed a motion to dismiss the appeal herein for the following reason:
"Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor, rendered in the county court of Wagoner county on the last day of July, 1911, and the petition in error and case-made were not filed in this court until the 9th day of September, 1911, more than sixty days after the rendition of such judgment, no order having been made extending the time within which to file petition in error and case-made in this court beyond the time allowed by law."
There is no answer to the motion to dismiss, and it is supported by the record. The motion is sustained, and the appeal accordingly dismissed.